         Case 2:19-cv-00598-SPC-NPM Document 1-1 Filed 08/22/19 Page 1 11-2019-CA-002667-0001-XX
                                                                       of 5 PageID 10

    Filing # 92012486 E-Filed 07/02/2019 03:01:28 PM
                          IN THE CIRCUIT COURT FOR THE NINETEETH JUDICIAL CIRCUIT
                                         IN AND FOR COLLIER COUNTY
                                                CIVIL ACTION

             JACQUELINE STRUCK,

                             Plaintiff                                   Case No.
             vs.


             WAL-MART STORES, INC.
             a Foreign Corporation,

                             Defendant.



                                                       COMPLAINT

                    COMES NOW the Plaintif, JACQUELINE STRUCK, and hereby sues the Defendant,

             WAL-MART STORES, INC., a Foreign Corporation doing business in Collier County, Florida,

             and alleges as follows:

                    I.       This is an action for damages that exceed Fifteen Thousand Dollars ($15,000.00),

             exclusive of interest, costs and attorney's fees.

                     2.      Plaintiff; JACQUELINE STRUCK, is a natural person residing in Collier County,

             Florida.

                     3.      At all times material to this action, Defendant, WAL-MART STORES, INC. store

             #5391, a Foreign Corporation, was licensed to do business and doing business in the State of

             Florida for profit.

                     4.      At all times material hereto, Defendant was the owner and in possession of that

             certain business located at 5420 Juliet Boulevard, Naples, F134109 doing business as Wal-Mart,

             said business being that of a retail market, open to the general public, including the Plaintiff

             herein and was responsible for damages and injuries sustained by business invitees at its business

             location resulting from its own independent negligence, and the negligence of its employees,

             agents and apparent agents.




FILED: COLLIER COUNTY, CRYSTAL K. KINZEL, CLERK, 07/02/2019 03:01:28 PM
Case 2:19-cv-00598-SPC-NPM Document 1-1 Filed 08/22/19 Page 2 of 5 PageID 11




           5.    As the owner/operator of a retail store, Wal-Mart Stores, Inc., Walmart, had a

 duty to exercise ordinary and reasonable care for the safety of its business invitees, and is liable

 for injuries to a business invitee from a breach of this duty.

           6.    At all times material hereto, the employees, agents, and/or apparent agents of

 Wal-Mart Stores, Inc., including, but not limited to, the employees, agents, and/or apparent

 agents of Wal-Mart Stores, Inc. located at 5420 Juliet Boulevard, Naples, Fl 34109, was, or

 should have been, aware of the likelihood of physical injuries to business invitees as a result of

 its own independent negligence, and the negligence of its employees, agents, and apparent

 agents.

           7.    At all times material hereto, the employees, agents, and/or apparent agents of

 Walmart, including, but not limited to, the employees, agents, and/or apparent agents of Wal-

 Mart Stores, Inc. located at 5420 Juliet Boulevard Naples, Fl 34109, acting in the course and

  scope of their employment were aware, or should have been aware, of the potential slip and fall

  dangers associated with allowing water or other substance to accumulate in the aisles of

 merchandise from an ongoing leak from the roof/ceiling of the store as a result of its employees,

  agents, and/or apparent agents negligence in not repairing said leak and allowing the water to

  remain without proper hazard signs and clean-up.

                                     COUNT 1- NEGLIGENCE

           8.    Plaintiff re-alleges paragraphs 1-7 as if fully set forth herein.

           9.    On or about September 28th, 2015, Plaintiff visited Defendant's premises located

  at 5420 Juliet Boulevard, Naples, F134109.

           10.   At said time and place, Plaintiff was a business invitee, lawfully upon the

  premises of the Defendant, who owed Plaintiff a duty to exercise reasonable care for his safety.

           11.   On or about September 2e, 2015, employees, agents, and/or apparent agents of

  Wal-Mart negligently and dangerously allowed water to accumulate in the merchandise aisle of

  the store.
Case 2:19-cv-00598-SPC-NPM Document 1-1 Filed 08/22/19 Page 3 of 5 PageID 12

         12.     The employee, agents and/or apparent agents failed to clean accumulated water in

 an aisle in the store and failed to warn invitees of the known dangerous conditions. Furthermore,

 the employee, agents and/or apparent agents failed to fix an existing leak from the roof/ceiling,

 which was likely to result in an accumulation of water in the merchandise aisle and result in a

 dangerous condition.

         13.     On or about September 28th, 2015, the Plaintiff, while shopping for merchandise

 slip, fell and injured herself because the Defendant, WAL-MART STORES, INC., negligently

 maintained the premises by allowing a dangerous condition to exist on the property to wit:

 allowing water and/or other transitory foreign substances to accumulate on the floor in the

 merchandise area where the public is invited to transgress to and from. There were no warning

 signs on the floor and JACQUELINE STRUCK was unaware of the dangerous hazard.

         14.     As a direct and proximate result of the accumulation of water and/or other

 transitory foreign substance on the floor of Wal-Mart, JACQUELINE STRUCK fell to the

  ground with violent force and effect.

         15.     The above negligent condition was known or should have been known to the

 Defendant, WAL-MART STORES, INC., or had existed for a sufficient length of time so that

  WAL-MART STORES, INC. should have known of it and knew or should have known that this

  would create a dangerous condition for invitees who entered the lobby area.

         16.     Wal-Mart failed and/or neglected to warn JACQUELINE STRUCK, a business

  invitee, of the water and/or other transitory foreign substance that had accumulated on the floor

  and that he should proceed with caution.

         17.     Wal-Mart failed and/or neglected to maintain the aisle in a reasonably safe

  condition as to not have water and/or other transitory foreign substances accumulate onto the

  floor whereby creating a dangerous and hazardous condition.

         18.     JACQUELINE STRUCK was not aware that water and/or other transitory foreign

  substance had accumulated on the floor in the aisle whereby creating a dangerous and hazardous

  condition.
Case 2:19-cv-00598-SPC-NPM Document 1-1 Filed 08/22/19 Page 4 of 5 PageID 13

          19.      The above-described negligence was the proximate cause of the injury to Plaintiff.

          20.      As a direct and proximate result of the negligence of Defendant, Plaintiff suffered

 severe bodily injury in and about his body and extremities, resulting in pain and suffering,

 disability, disfigurement, permanent, and significant scarring, mental anguish, loss of the

 capacity for the enjoyment of life, expense and hospitalization, medical and nursing care and

 treatment, loss of earning, loss of the ability to earn money, and aggravation of previously

 existing condition. The losses are either permanent or continuing and Plaintiff will suffer the

 losses in the future.

          21.      At all times relevant hereto, WALMART STORES, INC. located 5420 Juliet

 Boulevard Naples, Fl 34109 was responsible for the actions and/or inactions of its agents,

 apparent agents, and/or employees, including, but not limited to, the employees working on

  September 28th, 2015 who were negligent in the following respects:

          a.       Failure to exercise ordinary and reasonable care and prudence to have and

 maintain the premises, including the floors through the merchandise aisles of the store, in a

 reasonably safe condition for all ordinary, customary, and reasonable uses to which it may be

 used by business invitees, including, but not limited to, failure to remove accumulated water

  and/or other transitory foreign substance on the floor prior to JACQUELINE STRUCK's severe

  slip and fall;

          b.       Failure to exercise ordinary and reasonable care for the safety of JACQUELINE

  STRUCK by failing to warn JACQUELINE STRUCK that the water and/or other transitory

  foreign substance had been allowed to accumulate on the floor and had not been properly

  cleaned up prior to JACQUELINE STRUCK's severe slip and fall;

          c.       Failure to exercise ordinary and reasonable care by taking necessary measures due

  to stop Ieaks from the roof/ceiling, which were likely to accumulate water on the ground;

          d.       Failing to exercise ordinary and reasonable care under the circumstances that

  existed on September 28th, 2015.
Case 2:19-cv-00598-SPC-NPM Document 1-1 Filed 08/22/19 Page 5 of 5 PageID 14

        WHEREFORE, the Plaintiff, JACQUELINE STRUCK, sues the Defendant, WAL-

 MART STORES, INC., a Foreign Corporation, for these damages and all other damages allowed

 by law, and demands judgment in excess of Fifteen Thousand Dollars ($15,000.00), plus interest

 and costs.

 PLAINTIFF ALSO DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

        Respectfully submitted this 2nd day of July, 2019.

                                                     DON MATHEWS & ASSOCIATES, P.A.
                                                     Attorneys for Plaintiff
                                                     1700 Medical Lane, Suite 103
                                                     Fort Myers, FL 33907
                                                     Designated Service Email:
                                                     dmathews@dmathewslaw.com
                                                     (239) 489-4915
                                                     (239) 489-4159


                                                     BY: is/ Don Mathews
                                                           Don Mathews, Esquire
                                                           FBN: 0579882
